Title: From Benjamin Franklin to William Shirley, [3 December 1754]
From: Franklin, Benjamin
To: Shirley, William


This letter and those to Shirley of December 4 and 22, printed below, were published in William Strahan’s London Chronicle, Feb. 8, 1766, while the repeal of the Stamp Act was under debate in the House of Commons. They were prefaced by a letter to the printer from “A Lover of Britain,” whom Verner W. Crane has identified as Franklin himself, wherein he summarized the Albany Plan and declared that, if it had been approved and put into effect, “English America thought itself sufficiently able to cope with the French, without other assistance.” But, he continued, the plan was not approved in Great Britain; a new one was proposed instead, under which “the Governors of all the colonies, attended by one or two members of their respective councils,” should assemble, concert measures for defense, erect forts, and raise troops, “with power to draw on the treasury here [in Great Britain] for the sums that should be wanted; and the treasury to be reimbursed by a tax laid on the colonies by act of parliament.” When Shirley communicated this plan “to a gentleman of Philadelphia, then in Boston,” this correspondence ensued.
What plan Shirley showed to Franklin is not clear. Thomas Hutchinson, writing in the 1780s’ years after Franklin’s letters had been published, apparently believed that it was a scheme of Shirley’s own, brought forward as an alternative to the Albany Plan. “Mr. Franklin,” he wrote, “defended his own plan, and took exceptions to Mr. Shirley’s in several very ingenious letters.” On the other hand, Shirley may possibly have known about and described to Franklin a plan of union prepared by the Board of Trade during the previous summer. If so, Franklin clearly misunderstood it, for the Board of Trade plan had not eliminated the assemblies from participation in the proposed central government as completely as he believed this alternative plan had done.
Whatever the scheme may have been that Franklin was criticizing in this correspondence, his prefatory letter to the printer in 1766 indicates his belief that the letters to Shirley may have contributed “in some degree” to the decision to lay the plan aside in 1754. In any case, he said, they would show that American sentiments against parliamentary taxation were not new but had existed before the last war with France.
  
Sir,
Tuesday Morning [December 3, 1754].
I return the loose sheets of the plan, with thanks to your Excellency for communicating them.
I apprehend, that excluding the People of the Colonies from all share in the choice of the Grand Council, will give extreme dissatisfaction, as well as the taxing them by Act of Parliament, where they have no Representative. It is very possible, that this general Government might be as well and faithfully administer’d without the people, as with them; but where heavy burthens are to be laid on them, it has been found useful to make it, as much as possible, their own act; for they bear better when they have, or think they have some share in the direction; and when any public measures are generally grievous or even distasteful to the people, the wheels of Government must move more heavily.
